Per Curiam.

In this case, in which a certiorari was granted, the writ is now vacated for the reason that the grounds advanced for the granting of the writ prove, upon an examination of the record, not. to have a substantial basis. Southern Power Co. v. North Carolina Public Service Co., 263 U. S. 508; Houston Oil Co. v. Goodrich, 245 U. S. 440; United States v. McFarland, ante, p. 485.
In this case exception is taken by one of counsel for the respondent to seven pages of a reply brief filed by one of counsel for the petitioner. The matter excepted to is an effort by counsel for the petitioner to minimize and detract from the weight of a supplemental record which the Court permitted to be filed by a recital of correspondence and communications between opposing counsel with' an intimation that, contrary to an agreement, no opportunity had been furnished to oppose the filing. Respondent’s counsel asks that this brief be stricken from the files as improper. The motion is granted. The supplemental record was filed by order of the Court. No motion was made to have the order revoked or the record stricken off the files. We can not approve of this insinuating and irregular method of reflecting on opposing counsel and on the relevancy and weight of a document which the Court has permitted to. be filed.